Mr. Justice Scott delivered the opinion of the court: The laws "adopted by defendant in error fixing the right's and obligations of its members were a part of the contra'ct made with John Benes. Under those laws there could be no recovery in this case for the reason that the insured took his own life. Plaintiff in error contends that the association is estopped to interpose this provision of its laws as a defense by reason of facts averred by her replication, to the effect that prior to the time when Benes made application for membership in the order he applied to the officers of the subordinate lodge of which he afterward became a member for a copy of the constitution and by-laws of defendant in error, and that these officers gave to him a document which purported to be, and which they represented to be, a printed copy of the constitution and by-laws of defendant in error; that the defendant in error had caused the pamphlet to be printed and issued to subordinate lodges and distributed among the members thereof for the purpose of acquainting them with the constitution and by-laws and with' all the "laws, rules and regulations of the order; 'that, relying upon the printed copy so furnished him as containing all the laws of the order, Benes made application and became a member of the subordinate lodge, and neither he nor any other member "of the lodge which he joined knew of the existence of any law of the order other than such as were contained in the said printed copy, and that there was therein no law, rule or regulation from which it appeared that suicide by a member would under any circumstance bar a recovery upon his benefit certificate. Persons belonging to a mutual benefit association, or a fraternal beneficiary society, as it is denominated by our statute, are conclusively presumed to know what the provisions of the laws adopted by the association are, where such laws are a part of the contract of .insurance. Such an association is founded upon the mutual rights and obligations of all its members, and if a beneficiary could be permitted to recover in a manner other than according to the written terms of the contract which those insured enter into, mutuality among the members would soon cease. At section 941 of Thompson on Corporations it is said: “All the members of the corporation or society are presumed, in law, to have notice of its by-laws. This is a legal presumption, conclusive in its nature, and, accordingly, direct proof of such notice is not required. A better statement of this rule is, that when a person becomes a member of a corporation or society he assumes the duty of knowing the internal laws of that society, and agrees to be governed by those laws, whether he knows them or not. If, therefore, an obligation arises against him under those laws, he can no more escape that obligation on the plea of ignorance than he can be heard to plead ignorance of the law of the land in order to escape a civil or criminal liability.” In Bacon on Benefit Societies (3d ed. sec. 81,) the following language is used: “The by-laws of a society are binding upon all the members and all are conclusively presumed to know them.” In May on Insurance (vol. 2, sec. 552,) the law is stated as follows: “When a party takes out a policy and the contract is complete he becomes a member and is bound by its rules and the provisions of the charter, which he is presumed to know. The records of the company are then his records, as evidence for or against him, and the doings of the officers within the scope of their authority are binding upon him.” To the same effect are the following authorities: Niblack on Benefit Societies, sec. 18; Bliss on Life Insurance, (2d ed.) p. 766; Pfister v. Gerwig, 122 Ind. 567; Simeral v. Dubuque Mutual Fire Ins. Co. 18 Iowa, 319; Coles v. Iowa State Mutual Ins. Co. 18 id. 425; Treadway v. Hamilton Mutual Ins. Co. 29 Conn. 68; Loyd v. Modern Woodmen, 113 Mo. App. 19. It follows that the judgment of the Appellate Court is correct, and accordingly it will be affirmed. ludgment affirmed.